           Case 1:21-cv-01249-EPG Document 3 Filed 08/19/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   CHARLES RICHARD ROLAND,                            Case No.: 1:21-cv-01249-EPG
12                  Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS, DIRECTING
13          v.                                          SERVICE, AND STAYING CASE PURSUANT TO
                                                        GENERAL ORDER 615
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        (ECF No. 2)
15                  Defendant.

16
17          Plaintiff seeks judicial review of an administrative decision of the Commissioner of Social
18   Security denying the Plaintiff’s claim for disability benefits under the Social Security Act. Pending
19   before the Court is Plaintiff’s application to proceed in forma pauperis. (ECF No. 2). Having reviewed
20   the application, the Court finds that Plaintiff has made the requisite showing under 28 U.S.C. § 1915
21   in order to proceed in forma pauperis.
22          Accordingly, IT IS HEREBY ORDERED that:
23          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED.
24          2. The Clerk of Court is directed to issue the following: 1) summons; 2) the Scheduling
25               Order; 3) the Order re Consent or Request for Reassignment; and 4) a Consent to
26               Assignment or Request for Reassignment form.
27          3. Service on the Commissioner of Social Security shall proceed under the Court’s E-Service
28               program as follows: once a summons is issued, the Clerk of Court shall deliver to the
                 Commissioner of Social Security Administration and the United States Attorney’s Office at
          Case 1:21-cv-01249-EPG Document 3 Filed 08/19/21 Page 2 of 2


 1              their designated email addresses a notice of electronic filing of the action along with the
 2              summons and complaint. The Commissioner has agreed not to raise a defense of
 3              insufficient service of process if provided with notice of a complaint as detailed in this
 4              order. This order is not intended to prevent parties from making any other motions that are
 5              appropriate under the Federal Rules of Civil Procedure.
 6        4. The parties are hereby notified that, pursuant to General Order Number 615, this action has
 7              been stayed pending filing of the administrative record. See E.D. Cal. G.O. No. 615 at 6,
 8              10.
 9
10   IT IS SO ORDERED.
11
       Dated:     August 19, 2021                              /s/
12                                                      UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
